Citation Nr: 0923626	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  02-08 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran is entitled to compensation under 38 
U.S.C.A. § 1151 for residuals, including urinary incontinence 
and placement of artificial urinary sphincter, as a result of 
VA surgery performed in December 2000. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to February 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  Residuals, including urinary incontinence and placement 
of an artificial urinary sphincter, as a result of VA surgery 
performed in December 2000, did not result from carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, nor are the 
conditions the result of an events that were not reasonable 
foreseeable.

2.  VA treatment records dated November 29, 2000 and April 
27, 2001, demonstrate that the Veteran was informed of his 
treatment plan and the possible risks and benefits associated 
with both the transurethral resection of the prostate (TURP) 
and artificial urinary sphincter (AUS) placement procedures, 
respectively.  Those risks expressly included incontinence.  
There is no objective evidence that the Veteran was not 
properly informed of the treatment plan or did not give 
informed consent.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a VA surgery performed in December 2000 have not 
been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 
3.361, 17.32 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, VA satisfied its duty to notify by means of a 
letter dated in July 2001, which was issued prior to the RO 
decision, and subsequently in a letter dated in September 
2005.  Those letters informed the Veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Although the 
September 2005 letter was not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) dated in March 
2008.  

Moreover, although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the Veteran's claims, such error was harmless 
given that the claims are being denied, and hence no rating 
or effective date will be assigned. Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
March 2008 supplemental statement of the case provided the 
Veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  It also appears 
that all obtainable evidence identified by the Veteran 
relative to his claims has been obtained and associated with 
the claims file, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  
Indeed, the Veteran's service treatment records, VA medical 
treatment records, and identified private medical records 
have been obtained, to the extent available. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless. See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

Background 

The Veteran claims that VA was negligent in performing his 
December 2000 TURP surgery which resulted in total 
incontinence; he further asserts that the incontinence 
necessitated a second surgical procedure in May 2001, namely 
the placement of an artificial urinary sphincter, or AUS.  He 
believes he should be compensated for such residuals.  

By way of medical history, VA treatment records first reflect 
complaints of urinary frequency and nocturia in August 1998.  
In September 2000, the Veteran was again seen at the VAMC-
Dallas for nocturia; he reported feeling like he was unable 
to empty his bladder well and he was prescribed medication at 
that time.  

Treatment records from November 2000 demonstrate that the 
Veteran's nocturia was not improving with medication; he 
expressed his desire to have "definitive treatment" for his 
urinary problems.  A cytoscopy was performed which found that 
the median bar of the prostate, and some portion of the right 
lobe at the bladder neck, were significant and that resection 
was necessary.  Transurethral resection of the prostate, or 
TURP, was discussed with Veteran and clinical records 
indicate that he was willing to undergo operation.  These 
records also show that the Veteran understood the risks 
associated with the operation, including incontinence.  See 
Medical Record, November 29, 2000.  

The TURP procedure was performed on December 8, 2000, and the 
operation report is of record.  The statement of medical 
necessity indicates that the Veteran had lower urinary tract 
symptoms, which were not improved with medical management, 
and that he had elected to go forward with prostatic 
resection.  See Operation Report, December 8, 2000.  

The record contains a "Request for Administration of 
Anesthesia and For Performance of Operations and Other 
Procedures," which is signed and dated by the Veteran.  This 
document reflects that the Veteran understood the procedure 
(TURP), and that attendant risks involved incontinence, among 
other complications.   

A December 28, 2000, clinical note shows that the Veteran was 
totally incontinent, status post TURP procedure; the 
physician indicated that this could be due to various causes, 
including infection, bladder pathology secondary to long 
standing obstruction or surgical complication.  The Veteran 
was also informed that his symptoms could improve with time.  

In January 2001, a urology outpatient clinical note shows 
that the Veteran was totally incontinent.  He reported using 
approximately 15 to 20 pads per day, with continuous leakage.  
The impression was intrinsic urethral sphincter deficiency 
(ISD), but possibly some element of obstruction detrusor 
dysfunction.  

A February 2001 VA urology outpatient clinical note shows 
that the physician discussed total incontinence with the 
Veteran and told him that he would likely need AUS placement 
for continence.  The clinical record shows that the Veteran 
understood and agreed.  

An April 27, 2001 clinical note indicated that the Veteran 
was tentatively scheduled for AUS placement on May 4, 2001; 
the Veteran was noted to understand the risks and benefits of 
placing the artificial sphincter, with some of the risk being 
injury to nearby organs, infection, pump malfunction, or 
recurrence of his urinary incontinence.  The record shows 
that all of the Veteran's questions were answered, that he 
wished to proceed with the surgery, and that informed consent 
was obtained.   

A May 4, 2001, cytoscopy revealed no significant coaptation 
of his sphincter; unconditioned stimulus showed intrinsic 
urethral sphincter deficiency, no instability, and poor 
detrusor contractility.  AUS placement was again recommended 
given the severity of the leakage.  The record reflects that 
the risks of surgery were discussed at length, and included 
ongoing leakage, need for removal for infection/erosion, and 
need for catheterization.  The physician quoted a 75 to 80 
percent chance of success; the Veteran was noted to have 
understood and again wished to proceed.  

The record contains an April 2001 "Request for 
Administration of Anesthesia and For Performance of 
Operations and Other Procedures," which is signed and dated 
by the Veteran.  This document reflects that the Veteran 
understood the procedure (AUS), and that attendant risks 
involved recurrence of incontinence, among other 
complications.   

The Veteran underwent AUS placement on May 4, 2001.  A 
follow-up note reflects that the Veteran was still 
experiencing some leakage, but "much improved."  The 
Veteran was doing well, and in July 2001, the AUS was 
activated.  An October 2002 treatment note reflects that the 
Veteran's incontinence was improving with only "mild 
bother."  The most recent medical evidence shows that the 
Veteran continues to experience incontinence at a diminished 
rate, but he is resigned to the level of dryness and does not 
want another sphincter.  


Applicable Law

Because the Veteran's claim for benefits under 38 U.S.C.A. § 
1151 was filed after October 1, 1997, the current version of 
that statute and its implementing regulations are applicable. 
See VA O.G.C. Prec. Op. No. 40- 97, 63 Fed. Reg. 31,263 
(1998).

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a qualifying additional disability in the same 
manner as if such additional disability or death were 
service-connected.  A disability is a qualifying additional 
disability if it was not the result of the Veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the Veteran under any law administered by VA, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Under 
that provision, to determine whether a Veteran has an 
additional disability, VA compares the Veteran's condition 
immediately before the beginning of the hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy (CWT) 
program upon which the claim is based to the Veteran's 
condition after such care, treatment, examination, services, 
or program has stopped.  VA considers each involved body part 
or system separately.

38 C.F.R. § 3.361(c) provides that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements.  To establish causation, the evidence must show 
that the hospital care, medical or surgical treatment, or 
examination resulted in the Veteran's additional disability 
or death.  Merely showing that a Veteran received care, 
treatment, or examination and that the Veteran has an 
additional disability or died does not establish cause.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  The provision of training 
and rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided. Additional disability or 
death caused by a Veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a Veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the Veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, 
in appropriate cases, the Veteran's representative's informed 
consent.

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

Under 38 C.F.R. § 17.32(b), except as otherwise provided, all 
patient care furnished under title 38 U.S.C. shall be carried 
out only with the full and informed consent of the patient 
or, in appropriate cases, a representative thereof.  In order 
to give informed consent, the patient must have decision- 
making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.  Practitioners may 
provide necessary medical care in emergency situations 
without the patient's or surrogate's express consent when 
immediate medical care is necessary to preserve life or 
prevent serious impairment of the health of the patient or 
others and the patient is unable to consent and the 
practitioner determines that the patient has no surrogate or 
that waiting to obtain consent from the patient's surrogate 
would increase the hazard to the life or health of the 
patient or others.  In such circumstances consent is implied.

Under 38 C.F.R. § 17.32(c), informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.

Under 38 C.F.R. § 17.32(d), the informed consent process must 
be appropriately documented in the medical record.  In 
addition, signature consent is required for all diagnostic 
and therapeutic treatments or procedures that: require the 
use of sedation, anesthesia or narcotic analgesia; are 
considered to produce significant discomfort to the patient; 
have a significant risk of complication or morbidity; require 
injections of any substance into a joint space or body 
cavity; or involve testing for Human Immunodeficiency Virus 
(HIV).

Analysis

As set forth above, the Veteran has claimed entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a December 2000 surgery performed by VA.  Again, 
he claims that VA was negligent in performing the TURP 
surgery which resulted in total incontinence; he further 
asserts that the total continence necessitated a second 
surgical procedure in May 2001, namely the placement of an 
artificial urinary sphincter, or AUS.  He believes he should 
be compensated for such residuals.  

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for compensation under 38 U.S.C.A. § 1151 
for residuals of the December 2000 TURP surgery performed by 
VA.

In order to award compensation under 38 U.S.C.A. § 1151, the 
evidence must show that (1) the Veteran has an additional 
disability which was caused by VA medical care; and (2) that 
the proximate cause of such disability was either (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA, it must be shown that (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
Veteran's informed consent.

In this case, the medical evidence of record establishes that 
the Veteran did, in fact, have total urinary incontinence 
following the December 2000 TURP procedure.  A November 29, 
2000 VA treatment record reflects that the Veteran was told 
that incontinence was a risk commonly associated this 
procedure.  In February 2001, the Veteran's treating 
physicians determined that AUS placement was likely necessary 
for continence; the VA treatment record from this time 
reflects that the Veteran understood and agreed with this 
course of treatment.  In May 2001, the Veteran underwent a 
second surgery for placement of the AUS.  A February 27, 
2001, treatment record shows that the Veteran was informed 
that the risks associated with the procedure, again, included 
recurrence of urinary incontinence.  The post-surgical 
evidence of record establishes that the Veteran's 
incontinence has markedly improved since the AUS placement 
procedure, although his sphincter still does not function 
"perfectly."  See VAMC-Dallas Treatment Records, March 
2007.    However, the medical evidence of record also 
establishes that the Veteran's residual disabilities, 
including AUS placement and incontinency, did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the treatment or an event not reasonably 
foreseeable.

In this regard, a VA medical opinion was obtained in February 
2008 pursuant to the Board's September 2005 remand.  The 
examiner, who is a VA staff urologist, reviewed the Veteran's 
claims file, including the operative reports and summaries, 
and opined that there was "nothing in the medical records to 
indicate any mistake or deviation from the standard of care" 
for the TURP procedure; nor did he find any negligence or 
other deficiency in the Veteran's care.  He further explained 
that urinary incontinence is a known complication of the TURP 
surgery.  Based on the foregoing, the examiner concluded that 
the Veteran did not have any additional disability as a 
result of the surgery in December 2000 that was proximately 
caused by VA's carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault, or by 
an event not reasonably foreseeable.  

The Veteran and his representative are of the opinion that 
the medical examiner's rationale was inadequate because it 
did not address negligence.  The Board disagrees, and assigns 
great probative value and weight to this medical opinion.  
The opinion is conclusive and the examiner provided a 
complete rationale for his opinions; namely, he reviewed the 
complete operative reports and summaries and concluded that 
(1) urinary incontinence is a known complication of the TURP 
procedure; and (2) he could find no instances of mistakes, 
deviations from care, or negligence in the medical records.  
Furthermore, the Board notes that there is no other medical 
evidence of record which contradicts these opinions or 
otherwise indicates that the Veteran's incontinence, or any 
other residuals of the TURP surgery, were caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the treatment or an event not reasonably 
foreseeable. 

To the extent that the Veteran claims that the TURP and AUS 
placement procedures were performed by VA without his written 
consent or knowledge of their complications, such as 
incontinence, the Board has considered the issue of informed 
consent.  As noted, there are definitive parameters as to 
what comprises informed consent, as specifically delineated 
in the pertinent portions of 38 C.F.R. § 17.32 cited above.  
After reviewing the record, however, the Board concludes that 
entitlement to compensation under 38 U.S.C.A. § 1151 is not 
warranted due to lack of informed consent.

The provisions of 38 C.F.R. § 17.32(b) provide that all 
patient care furnished by VA must be carried out with the 
full and informed consent of the patient.  The "informed 
consent process" must be appropriately documented, although 
signature consent is not required in cases such as this, 
which do not involve the use of sedation, significant risk of 
complication, and the like. 38 C.F.R. § 17.32(c)(1). Rather, 
consent may be given orally or in writing. 

In this case, the Board notes that the Veteran's VA clinical 
records specifically document that the Veteran met with his 
treatment providers on two separate occasions, on November 3, 
2000, and November 29, 2000, to discuss his treatment plan 
and possible consequences, including the risks and benefits 
associated with a transurethral resection of the prostate.  
Notably, the risks expressly included infection, retrograde 
injection, impotence, incontinence, and electrolyte 
disturbances.  The records also reflect that the Veteran 
acknowledged all of this information and that informed 
consent was obtained.  These records do not indicate that the 
Veteran refused consent to any portion of his treatment plan.  
In fact, the clinical note demonstrates that the Veteran 
wished to go forward with "definitive treatment," (i.e., 
TURP), as he was showing no improvement with medications 
alone.  Finally, the Board notes that a December 2000 
"Request for Administration of Anesthesia and For 
Performance of Operation and Other Procedures" is signed and 
dated by the Veteran.  This document shows that the Veteran 
consented to the proposed TURP procedure, and that he 
understood the nature of such procedure and the risks 
involved, which expressly included incontinence.  

With respect to the second surgical procedure, namely, the 
AUS placement, the Board again notes that VA clinical records 
specifically document that the Veteran met with his treatment 
providers on three separate occasions, on February 15, 2001, 
April 27, 2001, and on May 4, 2001, to discuss his treatment 
plan and possible consequences, including risks and benefits.  
Notably, the risks expressly included risk of injury to 
surrounding organs, infection, pump malfunction, recurrence 
of urinary incontinence.  The records also reflect that the 
Veteran acknowledged all of this information, all questions 
were answered, and that informed consent was obtained.  The 
May 2001 treatment record shows that the Veteran was 
"quoted" a 75 to 80 percent success rate given the severity 
of his leakage, and that he understood this, and wished to 
proceed.  These records do not indicate that the Veteran 
refused consent to any portion of his treatment plan.  
Finally, the Board notes that a May 2001 "Request for 
Administration of Anesthesia and For Performance of Operation 
and Other Procedures" is signed and dated by the Veteran.  
This document shows that the Veteran consented to the 
proposed AUS placement, and that he understood the nature of 
such procedure and the risks involved, which expressly 
included recurrent incontinence.  

While there is not an exact transcript of these meetings, the 
Board finds that such is not required by the applicable 
regulations.  Given the facts and documentation present in 
this case, the Board is unable to find clear evidence to 
suggest a lack of "regularity" in the process by which the 
Veteran was advised of his treatment plan and its possible 
consequences. Cf. Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992)) (there is a presumption of administrative regularity, 
except in cases of clear evidence to the contrary).

Thus, despite an exact transcript of these treatment 
discussions, the Board can presume that the Veteran's 
treatment provider explained the treatment plan to the 
Veteran, including the nature of the treatment and the 
expected risks, benefits, and alternatives.  He was 
presumably given the opportunity to ask questions and 
apparently granted his permission freely and without 
coercion.  Moreover, as noted above, the Veteran signed and 
dated a request for performance of operation form, which also 
listed incontinence as an attendant risk of the TURP 
procedure.  For the foregoing reasons, the Board finds that 
the preponderance of the evidence is against granting 
compensation under 38 U.S.C.A. § 1151 due to lack of informed 
consent. 

Finally, the Board acknowledges that the Veteran's 
contentions that his incontinence is due to the alleged 
negligence of VA during the December 2000 TURP procedure.  
The Board also acknowledges statements submitted by his wife, 
in which she contends that the Veteran did not have urinary 
problems prior to the December 2000 surgery, and that she 
believes either a muscle was cut or surgical instruments 
caused damage during the procedure.   

With respect to these contentions, a layperson is generally 
not capable of opining on matters requiring medical 
knowledge. Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection." Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection. See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional. Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based 
on the contention that the Veteran's incontinence and AUS 
placement is a result of unforeseen events, or VA negligence.  
In this case, the claims file does not contain competent 
evidence that any of the claimed conditions are as a result 
of unforeseen events, or VA negligence, and accordingly, the 
Board finds that the medical evidence outweighs the Veteran's 
contentions that he has residuals of the December 2000 
surgery which are a result of unforeseen events, or VA 
negligence.

In summary, the Board finds that the criteria for entitlement 
to benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a transurethral resection of the prostate 
surgery performed by VA in December 2000, to include 
incontinence and subsequent AUS placement, have not been met.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application. 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a transurethral resection of the prostate 
surgery performed by VA in December 2000 is denied.  





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


